Haskell, J.
The true construction of the act of 1889, c. 281, is to require life insurance companies to give equal terms to. those persons whom it insures that are of the same class, and to stipulate the terms of insurance in their policies, and to accord to none any other.
The indictment charges that the defendant did allow, to an assured, a rebate of premiums payable on his policy; but fails to allege that such rebate was not stipulated in the policy. If it was, then no offense under the statute has been committed.
Rebate, says Webster, is "to abate or deduct from; to make a discount from for prompt payment.” Now', it is not inconsistent, that a policy should provide a discount from the stated premiums upon certain conditions that might be thought just and desirable ; nor v'ould such stipulation in a policy be in violation of the statute; therefore, its non-existence should be negatived in order to charge a violation of the statute. The allegation "unlawfully and contrary to the form of the statute” is not equivalent to such negation. State v. P. S. & P. Railroad, 58 Maine, 46.

Exceptions sustained. Indictment adjudged bad.

Peters, C. J., Walton, Yirgin, Libbey and Whitehouse, JJ., concurred.